DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Nowhere in the prior art does it teach or suggest an electronic device comprising: a display; an input detection panel configured to detect an input of a digital pen; a sensor disposed to be overlapped with the display and the input detection panel, when the display is viewed from a top; and at least one processor operatively connected with the display, the input detection panel, and the sensor, wherein the at least one processor is configured to: detect an attempt of activation of the sensor, activate the sensor and control at least a portion of a charging operation through the input detection panel, when the digital pen is positioned at a charging position, identify whether the input of the digital pen is detected, when the digital pen is not positioned at the charging position, deactivate the sensor, when the input of the digital pen is detected, or activate the sensor, when the input of the digital pen is not detected.	LEE (2013/0016064) teaches disabling touch sensing during a lock operation and enabling electromagnetic sensing for an EMR pen, however, it does not teach controlling a charging operation for the pen in response to an attempt of activation of the sensing panel as well as deactivating sensing in response to pen input.	WANG (2012/0032909) teaches disabling touch sensing functions in response to a stylus being too far away, however, it does not teach controlling a charging operation for the pen in response to an attempt of activation of the sensing panel as well as deactivating sensing in response to pen input.	Park et al (2002/0103616) teaches activating of touch sensing based on if a stylus is in the receptacle or not, however, it does not teach controlling a charging operation for the pen in response to an attempt of activation of the sensing panel as well as deactivating sensing in response to pen input.	Zhang et al (10,509,492) teaches performing certain actions when a pen is removed from the device body, however, it does not teach controlling a charging operation for the pen in response to an attempt of activation of the sensing panel as well as deactivating sensing in response to pen input.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN A BOYD/Primary Examiner, Art Unit 2627